EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Attorney for Applicant, Andy L. Schofield, Registration Number 75,292 on 03/15/2022. See also attached Interview Summary.



	Cancel claims 8-13.
	Cancel claims 22-33.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method comprising, among other things, transferring the first unum bit string and the second unum bit string to the memory array in a plurality of respective equally-sized chunks in parallel via a plurality of shared input/output (I/O) lines coupled to the memory array, wherein the respective equally-sized chunks each comprise a portion of the first unum bit string or the second unum bit string and performing arithmetic or logical operation using acceleration circuitry when the bit size required for the arithmetic or logical operation is greater than a predetermined bit size, and performing the arithmetic or logical operation within the memory array when the bit size required for the arithmetic or logical operation is less than the predetermined bit size. Claim 14 is directed to an apparatus for performing an arithmetic or logic operation or both comprising, among other things, transferring the plurality of bit string to the memory array in a plurality of respective equally-sized chunks in parallel via a plurality of shared input/output (I/O) lines coupled to the memory array, wherein the respective equally-sized chunks each comprise a portion of respective bit strings among the plurality of bit strings, performing the arithmetic or logical operation using acceleration circuitry when the bit size required for the arithmetic or logical operation is greater than a predetermined bit size, and performing the arithmetic or logical operation within the memory array when the bit size required for the arithmetic or logical operation is less than the predetermined bit size.
Examiner is persuaded and adapts applicant’s argument (see remarks pages 3-4, filed 01/14/2022) that although Fielder describes an interface bus for transferring one large set or chunk of data at a time, Fielder does not explicitly teach a plurality of interface bus for transferring a plurality of equally-sized chunks of data in parallel via the plurality of interface bus. Furthermore, none of the prior art references cited explicitly teach or suggest a plurality of shared input/output (I/O) lines for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182